DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 recites the limitation “when the region of interest is a plurality of regions of interest....” Claim 1 recites “at least one region of interest.” It is unclear which of the at least one regions of interest (which can be more than one region of interest) corresponds to the region of interest. Therefore, this limitation lacks proper antecedent basis in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashi et al. (JP 2015107253 A, Jun. 11, 2015) (hereinafter “Takashi”) in view of Jeon et al. (US PG Pub. No. US 2015/0302583 A1, Oct. 22, 2015) (hereinafter “Jeon”).
Regarding claim 1: Takashi teaches an ultrasound observation apparatus configured to generate a plurality of ultrasound images based on echo signals that are electric signals into which ultrasound echoes that are ultrasound transmitted to a subject to be observed and then reflected from the subject to be observed are converted (probe 11, [0010]), the ultrasound observation apparatus comprising: comparing a reference image that is an ultrasound image chosen from the ultrasound images and in which at least one region of interest is set and a latest ultrasound image with each other at least partly ([0038]-[0039]), and determine whether the reference image and the latest ultrasound image agree with each other ([0039]-[0040]); and a measurement circuit configured to when the agreement determination circuit determines that the reference image and the latest ultrasound image agree with each other, transmit a push 
Takashi teaches that the comparison between the reference image and the latest ultrasound image is performed by the operator and does not teach an agreement determination circuit configured to compare a reference image that is an ultrasound image chosen from the ultrasound images and in which at least one region of interest is set and a latest ultrasound image with each other at least partly.
Jeon, in the same problem solving area of ultrasound imaging, teaches a process of comparing a reference image that is an ultrasound image chosen from the ultrasound images and in which at least one region of interest is set and a latest ultrasound image with each other at least partly ([0067]-[0069]) which is performed by an “agreement determination circuit” (computer processor and software) ([0073]). 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the apparatus of Takashi by automating the comparison between the reference image and the latest ultrasound image as taught by Jeon in order to reduce the burden on the operator. 
Regarding claim 3: Takashi and Jeon teach the ultrasound observation apparatus according to claim 1, wherein the agreement determination circuit is configured to determine whether the reference image and the latest ultrasound image agree with each other, based on at least any one of pattern matching, a statistical value that is calculated from a histogram of 
	Regarding claim 4: Takashi and Jeon teach the ultrasound observation apparatus according to claim 1, wherein the agreement determination circuit is configured to compare the reference image and the latest ultrasound image with each other with respect to at least any one of the entire image, the at least one region of interest, and the at least one region of interest and surroundings of the at least one region of interest and determine whether the reference image and the latest ultrasound image agree with each other (Jeon - [0068] - pixel-by-pixel implies the entire image is compared, [0069] - at least areas of the image are compared).
	Regarding claim 6: Takashi teaches an operation method of an ultrasound observation apparatus configured to generate a plurality of ultrasound images based on echo signals that are electric signals into which ultrasound echoes that are ultrasound transmitted to a subject to be observed and then reflected from the subject to be observed are converted (probe 11, [0010]), the method comprising: comparing a reference image that is an ultrasound image chosen from the ultrasound images and in which at least one region of interest is set and a latest ultrasound image with each other at least partly ([0038]-[0039]), and determine whether the reference image and the latest ultrasound image agree with each other ([0039]-[0040]); and a measurement circuit configured to when the agreement determination circuit determines that the reference image and the latest ultrasound image agree with each other, transmit a push pulse to the at least one region of interest to cause shear waves ([0041], [0013], [0017], shear wave processor 131), transmit and receive a tracking pulse to detect propagation of the shear waves ([0011], [0017] - "shear waves...are captured" – while Takashi does not explicitly describe tracking pulses, the disclosure of capturing shear waves is considered to implicitly disclose this limitation as evidenced by Tang, An, Guy Cloutier, Nikolaus M. Szeverenyi, and 
Takashi teaches that the comparison between the reference image and the latest ultrasound image is performed by the operator and does not teach an agreement determination circuit configured to compare a reference image that is an ultrasound image chosen from the ultrasound images and in which at least one region of interest is set and a latest ultrasound image with each other at least partly.
Jeon, in the same problem solving area of ultrasound imaging, teaches a process of comparing a reference image that is an ultrasound image chosen from the ultrasound images and in which at least one region of interest is set and a latest ultrasound image with each other at least partly ([0067]-[0069]) which is performed by an “agreement determination circuit” (computer processor and software) ([0073]). 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the method of Takashi by automating the comparison between the reference image and the latest ultrasound image as taught by Jeon in order to reduce the burden on the operator. 
Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashi and Jeon as applied to claim 1 above, and further in view of Ahmad, Sarfraz, Rui Cao, Tomy Varghese, Luc Bidaut, and Ghulam Nabi. "Transrectal quantitative shear wave elastography in the detection and characterisation of prostate cancer." Surgical endoscopy 27, no. 9 (2013): 3280-3287 (hereinafter “Ahmad”).
Regarding claim 2: Takashi and Jeon teach repeatedly performing the image comparison (Jeon - [0070]), but do not teach performing elasticity measurements in a plurality of regions of interest. 
Abstract; TRUS, SWI, and prostate biopsies, paragraphs 1 and 2 – 12 zones or ROIs are measured). 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the apparatus of Takashi and Jeon to repeatedly measure a different region of interest of a plurality of regions of interest until all regions are measured as taught by Ahmad in order to fully measure the target organ so that no abnormal area is missed during the examination. 
Regarding claim 5: Takashi and Jeon teach the ultrasound observation apparatus according to claim 1, but do not teach wherein the ultrasound image is an image that is captured by an ultrasound endoscope in which an ultrasound transducer that transmits and receives ultrasound is arranged at a head of an insertion part to be inserted into a subject.
Ahmad, in the same field of endeavor, teaches acquiring ultrasound images and shear wave elastography images by an ultrasound endoscope (trans-rectal endocavity transducer)  in which an ultrasound transducer that transmits and receives ultrasound is arranged at a head of an insertion part to be inserted into a subject (TRUS, SWI, and prostate biopsies, paragraph 1). Ahmad further teaches that prior transrectal ultrasound is limited to measuring prostate volume and guiding needles for biopsy, which is reported to have poor diagnostic accuracy (pg. 3280, column 2, final paragraph – continuing into pg. 3281) where shear wave imaging improves the diagnostic utility for prostate cancer (Discussion).
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the system of Takashi and Jeon to include the ultrasound endoscope (trans-rectal endocavity probe) of Ahmad in order to provide improved diagnostics for prostate cancer in view of the further teachings of Ahmad. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

JP 2006523116 A, Oct. 12, 2006 – teaches endoscopic elastography imaging
US 2015/0119710 A1, Apr. 30, 2015 – teaches frame-to-frame comparison of ultrasound images

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793